DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR10-2019-0137846, filed on 10/31/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 – “ an address counter configured to count a number of times a logical block address corresponding to a request is received … a map data selector configured to select map data”
Claim 6 – “wherein the map data selector outputs a deactivation index scan request”
Claim 8 – “wherein the map data selector outputs a decrease request”
Claims 9, 11, 12, and 13 – “the address counter decreases activation counts”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2019/0042405), hereinafter Boyle in view of Yun et al. (US 2018/0039578), hereinafter Yun, and further in view of Ross et al. (US 2017/0031823), hereinafter Ross.
Regarding claim 1, Boyle teaches a memory controller (Boyle, [0016], controller 130), comprising: 
an address counter (Boyle, [0016], The controller 130 also includes a writing frequency detector module 134 configured to determine writing or updating frequency of data received from the host system 110 for storage in the data storage system) configured to count a number of times a logical block address corresponding to a request is received based on the request received from a host (Boyle, [0023], data storage system can maintain a write frequency index for each logical address or ranges of logical addresses. This index can be incremented each time the logical address (or the logical address range) is written to (e.g., data stored at the logical address or the range is updated); [0015], The controller 130 can be configured to receive data and/or storage access commands from a storage interface module 112 (e.g., a device driver) of a host system 110.  … Read and write commands can specify a logical address (e.g., LBA) used to access the data storage system 120A), and output an activation signal indicating that an index to which the logical block address belongs is an activation index when an activation count corresponding to the index is equal to or greater than a preset reference value, the activation count being generated based on a counting result (Boyle, [0023], Data can be classified as frequently written when the index or a combination of indices corresponding to a logical address range  and 
a map data selector configured to select map data to be output to the host based on the activation signal, 
wherein the address counter decreases the activation count by a preset size when a size of the selected map data exceeds a storage capacity of the host allocated for storing map data.  
Boyle does not teach a map data selector configured to select map data to be output to the host based on the activation signal, wherein the address counter decreases the activation count by a preset size when a size of the selected map data exceeds a storage capacity of the host allocated for storing map data, as claimed.
However, the combination of Boyle in view of Yun teaches a map data selector configured to select map data to be output to the host based on the activation signal (Yun, [0032], part of the mapping table may be loaded from the NAND flash memories (133 a to 133 d) to be stored in the host memory buffer 121. More specifically, the controller 131 may store part of the mapping table in the host memory buffer 121 in consideration of data identified as frequently or recently accessed by the user (i.e., “hot data”). ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle to incorporate teachings of Yun to identify frequently used entries in a mapping table and load portion of mapping table comprising the identified frequently used entries to a host memory buffer. A person of ordinary skill in the art would have been motivated to combine the 
The combination of Boyle does not explicitly teach wherein the address counter decreases the activation count by a preset size when a size of the selected map data exceeds a storage capacity of the host allocated for storing map data, as claimed.
However, the combination of Boyle in view of Ross teaches wherein the address counter decreases the activation count by a preset size when a size of the selected map data exceeds a storage capacity of the host allocated for storing map data (Ross, [0064], the size of the prefetched data 810 exceeds the capacity threshold 812, prefetching may be globally throttled. In one implementation, a maximum size of a prefetch window for all prefetching is decreased by a preset factor where the capacity threshold 812 is exceeded. ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify the combination of Boyle to incorporate teachings of Ross to decrease a size count by a preset factor when the capacity threshold is exceeded. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Boyle with Ross because it improves efficiency and reliability of the system disclosed in the combination of Boyle by ensuring data to be transmitted does not exceed a threshold size to prevent erroneous data transfers (Ross, [0064]). 
Regarding claim 2, the combination of Boyle teaches all the features with respect to claim 1 as outlined above. The combination of Boyle further teaches the memory controller of claim 1, wherein the index corresponds to at least one logical block address (Boyle, [0023], a write frequency index for each logical address or ranges of logical addresses.), and when the at least one logical block address is received from the host, the address counter increases or decreases the activation count corresponding to the index (Boyle, [0023], This index can be incremented each time the logical address (or the logical address range) is written to (e.g., data stored at the logical address or the range is updated); [0015], write commands can specify a logical address (e.g., LBA) used to access the data storage system 120A).  
Regarding claim 4, the combination of Boyle teaches all the features with respect to claim 1 as outlined above. The combination of Boyle further teaches the memory controller of claim 1, wherein when the activation count corresponding to the index is equal to or greater than the preset reference value, the index is determined as an activation index (Boyle, [0023], Data can be classified as frequently written when the index or a combination of indices corresponding to a logical address range crosses a threshold), and when the activation count corresponding to the index is less than the preset reference value, the index is determined as an deactivation index (Boyle, [0023]; Note – infrequently updated data).  
Regarding claim 5, the combination of Boyle teaches all the features with respect to claim 4 as outlined above. The combination of Boyle further teaches the memory controller of claim 4, wherein the map data selector selects map data indicating a mapping relationship between logical block addresses corresponding to the activation index and corresponding physical block addresses (Yun, [0032], part of the mapping table may be loaded from the NAND flash memories (133 a to 133 d) to be stored in the host memory buffer 121. More 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle to incorporate teachings of Yun to identify frequently used entries in a mapping table and load portion of mapping table comprising the identified frequently used entries to a host memory buffer. A person of ordinary skill in the art would have been motivated to combine the teachings of Boyle with Yun because it improves efficiency of the system disclosed in Boyle by reducing size and cost of data storage device (Yun, [0039]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyle, Yun, and Ross as applied to claim 2 above, and further in view of Chauvet al. (US 2010/0049937), hereinafter Chauvet.
Regarding claim 3, the combination of Boyle teaches all the features with respect to claim 2 as outlined above. The combination of Boyle does not explicitly teach the memory controller of claim 2, wherein the address counter increases an activation count of an index to which a logical 89block address received together with a read request belongs, when the request received from the host is the read request, and the address counter decrease an activation count of an index to which a logical block address received together with a program request or an erase request belongs, when the request received from the host is the program request or the erase request, as claimed.
the memory controller of claim 2, wherein the address counter increases an activation count of an index to which a logical block address received together with a read request belongs, when the request received from the host is the read request, and the address counter decrease an activation count of an index to which a logical block address received together with a program request or an erase request belongs, when the request received from the host is the program request or the erase request (Chauvet, [0049], The count module 520 may increase the count value 202 each time a read operation is performed to the associated data set 108, and decrease the count value 202 each time a write operation is performed to the associated data set 108).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Boyle to incorporate teachings of Chauvet to increment a counter each time a read operation is performed and decrement a counter each time a write operation is performed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Boyle by tracking read/write operations to each data sets in order to optimize the organization of volume records (Chauvet, [0008], [0010]).   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyle, Yun, and Ross as applied to claim 2 above, and further in view of Suzuki al. (US 2016/0274820), hereinafter Suzuki.
Regarding claim 6, the combination of Boyle teaches all the features with respect to claim 4 as outlined above. The combination of Boyle does not explicitly teach the memory controller of claim 4, wherein the map data selector outputs a deactivation index scan request for detecting the deactivation index to the address counter when the size of the selected map data exceeds the storage capacity of the host, as claimed.
However, the combination of Boyle in view of Suzuki teaches the memory controller of claim 4, wherein the map data selector outputs a deactivation index scan request for detecting the deactivation index to the address counter when the size of the selected map data exceeds the storage capacity of the host (Suzuki, [0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Boyle to incorporate teachings of Suzuki to search for an address to be deactivated (i.e. to be deleted) when a size of data to be transferred to a buffer exceeds a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Boyle with Suzuki because it improves efficiency and reliability of the storage system disclosed in the combination of Boyle by preventing transferring more data to be stored in a buffer memory than the available storage of the buffer memory (Suzuki, [0055]).

Claims 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2019/0042405), hereinafter Boyle in view of Yun et al. (US .
Regarding claim 14, Boyle teaches a method of operating a memory controller, the method comprising: 
receiving a request and a logical block address corresponding to the request from a host (Boyle, [0015], Storage access commands communicated by the storage interface 112 can include write data and read data commands issued by the host system 110. Read and write commands can specify a logical address (e.g., LBA) used to access the data storage system 120A.); 
counting a number of times the logical block address is received based on the request received from the host, and generating an activation count based on a counting result (Boyle, [0023], data storage system can maintain a write frequency index for each logical address or ranges of logical addresses. This index can be incremented each time the logical address (or the logical address range) is written to (e.g., data stored at the logical address or the range is updated) ;); 
outputting a first activation signal indicating that an index 5to which the logical block address belongs is an activation index when the activation count is equal to or greater than a preset reference value (Boyle, [0023], Data can be classified as frequently written when the index or a combination of indices corresponding to a logical address range crosses a threshold; [0024]; Note – a signal is output when write frequency detector module 134 makes a determination that the data the index exceeds a threshold); 
selecting map data to be output to the host based on the activation signal; 
detecting a deactivation index corresponding to an activation count that is less than the preset reference value (Boyle, [0023], Data can be classified as frequently written when the index or a combination of indices corresponding to a logical address range crosses a threshold; [0024]; Note – data is classified as infrequent when the associated index of the logical address range is less than the threshold) when a size of the selected map data exceeds a storage capacity of the host allocated for storing map data; 
outputting a second activation signal based on the deactivation index (Boyle, [0023], [0024], Note – a signal is output to identify the data is classified as infrequent when write frequency detector module 134 makes a determination that the data the index is less than a threshold); and 
decreasing activation counts of indices based on whether a size of map data selected based on the second activation signal exceeds the storage capacity of the host.  
Boyle does not teach selecting map data to be output to the host based on the activation signal; detecting a deactivation index when a size of the selected map data exceeds a storage capacity of the host allocated for storing map data; and decreasing activation counts of indices based on whether a size of map data selected based on the second activation signal exceeds the storage capacity of the host, as claimed.
However, Boyle in view of Yun teaches selecting map data to be output to the host based on the activation signal (Yun, [0032], part of the mapping table may be loaded from the NAND flash memories (133 a to 133 d) to be stored in the host memory buffer 121. More specifically, the controller 131 may store part of the mapping table in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle to incorporate teachings of Yun to identify frequently used entries in a mapping table and load portion of mapping table comprising the identified frequently used entries to a host memory buffer. A person of ordinary skill in the art would have been motivated to combine the teachings of Boyle with Yun because it improves efficiency of the system disclosed in Boyle by reducing size and cost of data storage device (Yun, [0039]).
However, the combination of Boyle and Yun does not teach detecting a deactivation index when a size of the selected map data exceeds a storage capacity of the host allocated for storing map data; and decreasing activation counts of indices based on whether a size of map data selected based on the second activation signal exceeds the storage capacity of the host, as claimed.
However, the combination of Boyle in view of Suzuki teaches detecting a deactivation index when a size of the selected map data exceeds a storage capacity of the host allocated for storing map data (Suzuki, [0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Boyle to incorporate teachings of Suzuki to search for an address to be deactivated (i.e. to be deleted) when a size of data to be transferred to a buffer exceeds a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Boyle with Suzuki because it improves efficiency and reliability of the 
The combination of Boyle, Yun, and Suzuki does not teach decreasing activation counts of indices based on whether a size of map data selected based on the second activation signal exceeds the storage capacity of the host, as claimed.
However, the combination of Boyle in view of Ross teaches decreasing activation counts of indices based on whether a size of map data selected based on the second activation signal exceeds the storage capacity of the host (Ross, [0064], the size of the prefetched data 810 exceeds the capacity threshold 812, prefetching may be globally throttled. In one implementation, a maximum size of a prefetch window for all prefetching is decreased by a preset factor where the capacity threshold 812 is exceeded. ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify the combination of Boyle to incorporate teachings of Ross to decrease a size count by a preset factor when the capacity threshold is exceeded. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Boyle with Ross because it improves efficiency and reliability of the system disclosed in the combination of Boyle by ensuring data to be transmitted does not exceed a threshold size to prevent erroneous data transfers (Ross, [0064]). 
Regarding claim 16, the combination of Boyle teaches all the features with respect to claim 14 as outlined above. The combination of Boyle further teaches the method of claim 14, wherein selecting the map data to be output to the host comprises selecting map data indicating a mapping relationship between logical block addresses corresponding to the activation index and corresponding physical block addresses (Yun, [0032], part of the mapping table may be loaded from the NAND flash memories (133 a to 133 d) to be stored in the host memory buffer 121. More specifically, the controller 131 may store part of the mapping table in the host memory buffer 121 in consideration of data identified as frequently or recently accessed by the user (i.e., “hot data”)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyle to incorporate teachings of Yun to identify frequently used entries in a mapping table and load portion of mapping table comprising the identified frequently used entries to a host memory buffer. A person of ordinary skill in the art would have been motivated to combine the teachings of Boyle with Yun because it improves efficiency of the system disclosed in Boyle by reducing size and cost of data storage device (Yun, [0039]).
Regarding claim 17, the combination of Boyle teaches all the features with respect to claim 14 as outlined above. The combination of Boyle further teaches the method of claim 14, wherein decreasing the activation count comprises decreasing activation counts corresponding to all activation indices by a predetermined size (Ross, [0064], a maximum size of a prefetch window for all prefetching is decreased by a preset factor where the capacity threshold 812 is exceeded).  
. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyle, Yun, Suzuki, and Ross as applied to claim 14 above, and further in view of Chauvet al. (US 2010/0049937), hereinafter Chauvet.
Regarding claim 15, the combination of Boyle teaches all the features with respect to claim 14 as outlined above. The combination of Boyle further teaches the method of claim 14, wherein generating the activation count comprises: 
increasing an activation count of an index to which a logical block address corresponding to a read request belongs, when the request received from the host is the read request; and decreasing an activation count of an index to which a logical block address corresponding to a program request or an erase request belongs, when the request received from the host is the program request or the erase request (Chauvet, [0049], The count module 520 may increase the count value 202 each time a read operation is performed to the associated data set 108, and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Boyle to incorporate teachings of Chauvet to increment a counter each time a read operation is performed and decrement a counter each time a write operation is performed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Boyle by tracking read/write operations to each data sets in order to optimize the organization of volume records (Chauvet, [0008], [0010]).   

Allowable Subject Matter
Claims 7-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 recites “The memory controller of claim 6, wherein, when the activation signal is a first activation signal, the address counter detects the deactivation index in response to the deactivation 5index scan request, and then outputs a second activation signal to the map data selector. “
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claims 1, 4, 6 and 7 as a whole, the prior art does not teach the claimed subject 
Claim 18 recites “The method of claim 14, wherein decreasing the activation count comprises: decreasing an activation count of a first index to which a logical block address corresponding to a program or erase request belongs by a predetermined size; and maintaining activation counts of indices except for the activation count of the first index”
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claims 14 and 18 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 18 is allowable. Claims 19-20 are dependent claims of claim 18 and they are objected for the similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136